Citation Nr: 9914422	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-47 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a rating in excess of 10 percent for the 
post-operative residuals of a left shoulder disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1997 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In January 1998 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present left knee disorder.

2.  All relevant evidence necessary for an equitable 
disposition of the higher rating claim on appeal has been 
obtained.  

3.  Medical evidence demonstrates the veteran's left shoulder 
disability is presently manifested by limited external 
rotation and slight pain, without evidence of nonunion with 
loose movement.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's post-operative residuals of a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Background

Service medical records show the veteran sustained an injury 
to the left knee in an August 1986 bicycle accident.  There 
was no obvious deformity, and pain did not affect weight 
bearing.  The examiner noted mild left knee edema, lateral to 
the patella.  Range of motion was within normal limits, with 
pain.  The diagnosis was contusion.  The veteran's August 
1992 retirement examination revealed a normal clinical 
evaluation of the lower extremities.  The veteran denied 
"trick" or locked knee in his report of medical history.

In his September 1995 application for VA benefits the veteran 
requested service connection for disorders, including a weak 
left knee onset in August 1986.

During VA examination in November 1995 the veteran complained 
of left knee pain with occasional swelling.  The diagnoses 
included polyarticular joint pain to the knees, feet and 
shoulders.  

During a November 1995 orthopedic examination the veteran 
denied present left knee complaints, but reported occasional 
stiffness and swelling.  The examiner noted range of motion 
studies revealed extension to 0 degrees and flexion to 
140 degrees.  There was no evidence of swelling, deformity or 
crepitus.

In his October 1996 substantive appeal the veteran stated he 
experienced knee pain which restricted his ability to walk at 
a normal pace.

At his personal hearing the veteran testified that he 
experienced stiffness to his left knee with use over 8 to 10 
hour periods, but that no diagnosis had been provided.  
Transcript, p. 4 (September 1997).  He stated that his knee 
felt like it had been hyper-flexed, and that his private 
medical care provider had recommended strengthening exercises 
and had given him a brace.  Tr., p. 5.  He stated that he was 
able to run and lift weights, but that the knee required a 
long time to warm up the morning after performing activities 
over a 12 hour period.  Tr., p. 5.  

In February 1998 the RO requested the veteran submit 
additional information related to his private medical 
treatment and provide authorization for the release of 
private records in support of his claim.  

During VA examination in June 1998 the veteran denied left 
knee problems.  The examiner noted that past x-ray studies of 
the knee had been negative.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates a present left knee disorder.  Knee joint pain 
was diagnosed on VA physical examination in November 1995, 
but no underlying disability was found.  The June 1998 VA 
physical examination revealed no left knee complaints or 
problems.  The Board notes that without evidence of a present 
disability there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225.

The only evidence of a present left knee disability is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, as there is no competent evidence of a present 
disability, it follows that the evidence as to continuity of 
symptomatology is not competent to establish a nexus.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a left knee disorder.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Higher Rating Claim
Background

Service medical records dated in January 1992 show the 
veteran complained of left shoulder pain secondary to a 
spontaneous dislocation during sleep.  The veteran reported a 
history of chronic dislocations since 1986, subsequent to a 
swimming injury.  X-ray examination revealed left arm 
dislocation.  Records show the veteran is right hand 
dominant.

Hospital records dated in April 1992 show the veteran 
underwent left shoulder "Bankart" repair using "Mytec" 
stay anchors.  It was noted the veteran was released to the 
recovery room in stable and satisfactory condition, and that 
his left upper extremity's neurovascular system was intact.  
Reports dated in June 1992 noted good improvement and stable 
left shoulder.

An August 1992 retirement examination revealed an upper 
extremity abnormality described as recovering from left 
shoulder surgery.  The veteran noted a painful or "trick" 
shoulder in his report of medical history.  

In March 1993 the veteran complained of pain with push up 
activity.  The examiner noted apprehension, with abduction 
flexion to 180 degrees, interior rotation to 65 degrees, and 
external rotation to 60 degrees.  The diagnosis was left 
shoulder impingement stage I syndrome.  An April 1993 report 
noted resolving impingement stage I syndrome.

In March 1994 the veteran reported severe shoulder pain which 
had awakened him from sleep.  He denied instability and 
stated he had experienced minimal discomfort and was able to 
pass a physical training test and perform heavy lifting.  
There was no evidence of muscle weakness, range of motion was 
normal, and sensation was good.  The examiner was unable to 
provide an opinion as to etiology, but referred the veteran 
for a general surgery consultation to rule out thoracic 
outlet syndrome.  A general surgery report noted the veteran 
did not appear to have thoracic outlet syndrome.

VA orthopedic examination in November 1995 noted the veteran 
had experienced over 30 left shoulder dislocations prior to 
surgical treatment in 1992, but no dislocations since then.  
The examiner noted evidence of discomfort with moderate 
pressure to the superior medial angle of the scapula, 
acromion humeral joint and overlying the bicipital groove to 
the left side.  The right shoulder was 11/2 inches lower than 
the left.  Range of motion studies of the left shoulder 
revealed flexion to 145 degrees, extension to 40 degrees, 
external rotation to 30 degrees, internal rotation to 
60 degrees, abduction to 180 degrees, and adduction to 
30 degrees.

In his October 1996 substantive appeal the veteran stated his 
shoulder pain kept him awake at night, and that the 
disability impaired his ability to obtain employment in law 
enforcement.

At his personal hearing in September 1997 the veteran 
testified that he was awakened by shoulder pain approximately 
3 or 4 times a month, and that his medical care providers had 
recommended pain relief medication and instructed him to 
sleep in another position.  Tr., pp.2-3.  He stated that he 
had been denied employment in law enforcement because of his 
shoulder disorder, and that he could not swim or play 
basketball without pain.  Tr., p. 3.  He stated that he 
believed he experienced an approximately 15 percent loss of 
motion and weakness in certain arm positions.  Tr., p. 6.  He 
reported the shoulder had not dislocated since the surgery, 
and that he had not told he had arthritis in the shoulder.  
Tr., p. 6.  He also stated that he experienced left shoulder 
weakness when he performed a military press while lifting 
weights.  Tr., p. 7.  

During VA examination in June 1998 the veteran reported left 
arm weakness relative to the right when he lifted objects 
over his head, and stated that he experienced pain when 
lifting heavy weight over his head and in extreme ranges of 
motion to abduction and external rotation.  The examiner 
noted range of motion studies revealed flexion to 180 
degrees, abduction to 180 degrees, external rotation to 75 
degrees, and internal rotation to 90 degrees.  There was 
slight pain with external rotation, but no evidence of 
impingement, apprehension, sulcus sign, instability, or 
crepitus.  Strength was 5/5 to the rotator cuff, deltoid, 
biceps, and triceps muscles.  X-ray examination revealed the 
left shoulder was in good position.  The diagnoses included 
status post recurrent left shoulder subluxation with status 
post left shoulder labrum reconstruction.

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Ratings Schedule provides for a compensable rating for 
malunion of the clavicle or scapula, or for nonunion of the 
clavicle or scapula without loose movement (10 percent), and 
for dislocation of the clavicle or scapula, or for nonunion 
of the clavicle or scapula with loose movement (20 percent).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).  

In this case, the record reflects the veteran is presently 
rated under the rating criteria for malunion of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Based 
upon the evidence of record, the Board finds the veteran is 
appropriately rated under these criteria.  See 38 C.F.R. 
§ 4.20.  

Recent medical evidence demonstrates the veteran's left 
shoulder disability is presently manifested by limited 
external rotation with slight pain.  There is no evidence of 
a present dislocation of the clavicle or scapula or nonunion 
with loose movement.  Therefore, the Board finds a schedular 
rating in excess of 10 percent for the post-operative 
residuals of a left shoulder disorder is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5203. 

In addition, there is no evidence of recurrent dislocation at 
the scapulohumeral joint, or limited arm movement at shoulder 
level to warrant a rating higher than 10 percent under 
alternative ratings criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5202 (1998).  The Board notes that 
normal shoulder range of motion includes flexion and 
abduction from 0 to 180 degrees, and internal and external 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(1998).  

With respect to the veteran's complaints of pain, the Board 
notes that the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). 

In this case, the Board finds the evidence does not warrant 
entitlement to a higher evaluation based on functional loss 
due to pain on use or due to flare-ups, as the veteran's 
reports of more severe pain and dysfunction are not supported 
by adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet. App. 449, 455 (1995); Espiritu, 2 Vet. App. 492.  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (1996); see also 
Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  

Recent medical evidence demonstrates slight pain with 
external rotation, but no evidence of impingement, 
apprehension, sulcus sign, instability, or crepitus.  
Strength was 5/5 to the rotator cuff, deltoid, biceps, and 
triceps muscles, and x-ray examination revealed the left 
shoulder was in good position.  Therefore, the Board finds no 
objective medical evidence to support the veteran's 
allegations of pain and dysfunction greater than that 
represented by the current evaluation, which is consistent 
with some loss of function.  

Although the November 1995 VA examination revealed flexion to 
145 degrees, abduction to 180 degrees, internal rotation to 
60 degrees, external rotation to 30 degrees, and discomfort 
to moderate pressure, the Board finds a higher or "staged" 
rating is not warranted because of this report.  While the 
examination found more limited shoulder motion, the veteran's 
shoulder was not limited to motion at shoulder level.  
Therefore, based upon the complete record, the Board finds 
the evidence at that point in time did not warrant a rating 
higher than 10 percent.  See 38 C.F.R. § 4.2.

An extraschedular evaluation has also been considered.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  Though the veteran has argued that he is unable to 
work in law enforcement due to his service-connected left 
shoulder disorder, he has not submitted evidence tending to 
show that his disability is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a higher rating.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to a rating in excess of 10 percent for the post-
operative residuals of a left shoulder disorder is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

